Citation Nr: 0315343	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right knee 
disability secondary to service-connected left knee 
disability. 

2.  Entitlement to service connection for left ankle 
disability secondary to service-connected left knee 
disability. 

3.  Entitlement to service connection for right hip 
disability secondary to service-connected left knee 
disability.

4.  Entitlement to service connection for left hip disability 
secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1978 to 
August 1984.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that inter alia denied entitlement to 
service connection for right knee disability, for left ankle 
disability, and for a bilateral hip disability, all claimed 
as secondary to service-connected left knee disability.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing.  

The veteran has requested secondary service connection for a 
low back disorder.  The RO has not yet issued a rating 
decision on this issue, although a February 2001 rating 
decision reflects that it is a non-service-connected 
disability and a February 2001 a supplemental statement of 
the case (SSOC) discusses the denial of this claim.  This is 
referred to the RO for appropriate action.  

Service connection for a bilateral hip disability secondary 
to service-connected left knee will be addressed in the 
REMAND portion of the decision.


FINDINGS OF FACT

1.  Mild lateral instability of the left ankle has been 
attributed by competent medical evidence to the service-
connected left knee.  

2.  Chronic right knee sprain has been attributed by 
competent medical evidence to the service-connected left 
knee.  


CONCLUSIONS OF LAW

1.  A left ankle disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

2.  A right knee disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service-connection is in effect for the left knee.  In April 
1997, the veteran requested secondary service connection for 
a painful left ankle, for the opposite (right) knee, and for 
both hips.  Each claim was each denied as not well grounded 
in a September 1997 rating decision.  The veteran appealed. 

In February 1999, Perry Shuman, M.D., recommended fusion of 
the left knee or total knee replacement.  The doctor 
attributed pain in the lower back and pain in both lower 
extremities to the left knee.  June 1999 VA X-rays showed a 
bipartite right knee (a normal finding), but did not show any 
left or right hip degeneration.  No left ankle X-ray was 
obtained.  

A total knee replacement on the left was performed in June 
1999, however, an infection developed.  The prosthetic joint 
was removed in October 1999 and a Wichita nail metallic 
fusion rod was subsequently placed.  This resulted in a 
service-connected left leg length discrepancy and gait 
disturbance.  

In September 2000, the veteran underwent a VA orthopedic 
compensation and pension examination.  During the 
examination, the veteran stated that the right knee was 
noisy, that he had pain in both hips, and that his hips, 
right knee, and left ankle popped out occasionally.  The 
examiner measured a 6 cm leg length discrepancy.  The right 
knee had mild crepitus and flexion to 110 degrees.  All other 
right knee findings were normal.  The hips had flexion to 110 
degrees, bilaterally.  External rotation was to 45 degrees, 
internal rotation was to 10 degrees, and abduction was to 40 
degrees.  He could dorsiflex the left ankle to 10 degrees and 
plantar flex to 40 degrees.  See 38 C.F.R. § 4.71, Plate II.  
The examiner stated the following:

It is my opinion that while he does not have a 
significant additional impairment of the hips 
or knee or left ankle at this time, almost 
certainly these joints will degenerate further 
due to the impairment of the veteran's gait, 
due to the shortening of the left lower 
extremity...Hence, he will have at all times some 
degree of impairment in his gait which will 
result ultimately in increased stresses on his 
left ankle, his right knee, and both hips, and 
also most likely will develop some problems 
with the low back area.   

In April 2002, the Board requested an orthopedic examination 
to determine the nature and etiology of any current 
disabilities of the right knee, left ankle, and both hips.  

The RO subsequently received an October 2002 VA outpatient 
treatment report that reflects that the veteran reported pain 
in the right hip, low back, right knee, and left ankle.  X-
rays showed degenerative changes of the right hip.  The 
examiner stated, "His right hip, knee, left ankle pain and 
low back pain are likely secondary to his length discrepancy, 
which is secondary to his knee fusion.  We will see the 
patient for a clinical reevaluation in three months".  

The veteran underwent a VA orthopedic compensation and 
pension examination in November 2002.  The examiner noted a 
review of the claims file and noted that the veteran was 
wearing a brace on the left ankle.  During the examination, 
the veteran reported increasing pain in the hips, left ankle, 
and right knee since his prior (September 2000) compensation 
and pension examination.  He also reported low back pain.  
The examiner found moderate lateral left ankle instability 
and slight limitation of motion.  The examiner noted that X-
rays of the left ankle were normal.  

There was no pain to palpation of either hip.  The left hip 
flexed to 90 degrees and the right hip flexed to 120 degrees.  
External and internal rotations were to 30 degrees and to 10 
degrees bilaterally, respectively.  Abduction was to 20 
degrees bilaterally.  The examiner felt that the veteran had 
no difficulty with hip joint motion and that left hip flexion 
and other restriction was due to the fact that the veteran 
could not flex the left knee.  X-rays of the hip joints were 
normal.  

The examiner found no deformity of the right knee but there 
was pain on palpation of the joint line at the medical aspect 
of the knee and there was some effusion and crepitus.  X-rays 
of the right knee and lumbar spine were ordered, but there is 
no further mention of them.  

The November 2002 VA examination diagnoses were mild lateral 
instability of the left ankle; chronic sprain of the right 
knee; and, chronic lumbosacral sprain.  The examiner opined 
that the hips were normal and any hip pain was actually 
referred pain from the lumbosacral sprain.  The examiner felt 
that it was at least as likely as not that the right knee, 
low back, and left ankle condition are directly related to 
the service-connected left knee condition.  

II.  Legal Analysis

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provides that VA will 
assist in obtaining evidence necessary to substantiate a 
claim, requires VA to notify the claimant of any information 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim, and requires 
VA to inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as the 
decision below is favorable to the veteran.  A remand for RO 
consideration of recently received evidence regarding the 
right knee and left ankle would serve only to further delay 
resolution of these claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  No compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110, 1137 (West 2002); 38 C.F.R. § 3.303 
(2002).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
also where a service-connected disability has aggravated a 
non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In cases involving a question of 
medical causation, competent medical evidence is required to 
link directly or secondarily the claimed condition to the 
veteran's period of active service.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

In this case, there is a diagnosis of mild lateral 
instability of the left ankle and competent medical evidence 
that tends to relate that condition to the service-connected 
left knee.  There is no evidence to the contrary.  Thus, the 
evidence favors service connection for instability of the 
left ankle on a secondary basis.  Service connection is 
therefore granted for left ankle instability, secondary to 
the service-connected left knee.  

A diagnosis of chronic sprain of the right knee has been 
given and the veteran has submitted competent medical 
evidence that tends to relate the condition to the service-
connected left knee.  There is no evidence to the contrary.  
Thus, the evidence favors service connection for chronic 
right knee sprain on a secondary basis.  Service connection 
is therefore granted for the right knee, secondary to the 
left knee.  


ORDER

1. Entitlement to service connection for right knee 
disability secondary to service-connected left knee 
disability is granted. 

2.  Entitlement to service connection for left ankle 
disability secondary to service-connected left knee 
disability is granted. 


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Thus, it will be necessary to remand the issue of service 
connection for the left and right hip secondary to service-
connected left knee disability.  

Since the most recent supplemental statement of the case 
(SSOC), the Board has received additional evidence on these 
matters.  The veteran has not waived his right to initial RO 
consideration of this evidence.  Where the veteran does not 
waive his right to initial RO consideration of the evidence, 
the Board may no longer issue decisions prior to RO 
consideration of the evidence.  



Accordingly, the issues of service connection for the hips 
secondary to a service-connected left knee disability are 
REMANDED to the RO for the following action:

The RO should review the additional 
evidence and readjudicate the claims for 
service connection for the bilateral hips 
secondary to service-connected left knee 
disability.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



